


EXHIBIT 10.49

 

SPX Corporation

 

2002 STOCK COMPENSATION PLAN

 

RESTRICTED STOCK AGREEMENT

AWARD

 

THIS AGREEMENT is made between SPX CORPORATION, a Delaware corporation (the
“Company”), and the Recipient pursuant to the SPX Corporation 2002 Stock
Compensation Plan and related plan documents (the “Plan”) in combination with an
SPX Restricted Stock Summary (the “Award Summary”) to be displayed at the
Fidelity website.  The Award Summary, which identifies the person to whom the
Restricted Stock (as defined in Section 1 below) is granted (the “Recipient”)
and specifies the date (the “Award Date”) and other details of the award, and
the electronic acceptance of this Agreement (which also is to be displayed at
the Fidelity website), are incorporated herein by reference.  The parties hereto
agree as follows:

 

1.                                      Grant of Restricted Stock.  The Company
hereby grants to the Recipient, pursuant to Section 9 of the Plan, the number of
shares of Company common stock (the “Common Stock”) specified above (the
“Restricted Stock”), subject to the terms and conditions of the Plan and this
Agreement.  The Restricted Stock is divided into three separate tranches, for
purposes of determining when the Period of Restriction ends with respect to the
restricted shares.  The Recipient must accept the Restricted Stock award within
90 days after notification that the award is available for acceptance and in
accordance with the instructions provided by the Company.  The award
automatically will be rescinded upon the action of the Company, in its
discretion, if the award is not accepted within 90 days after notification is
sent to the Recipient indicating availability for acceptance.

 

2.                                      Restrictions.  The Restricted Stock may
not be sold, transferred, pledged, assigned or otherwise alienated or
hypothecated, whether voluntarily or involuntarily or by operation of law, until
the termination of the applicable Period of Restriction (as defined in Section 4
below) or as otherwise provided in the Plan or this Agreement.  Except for such
restrictions, and the provisions relating to dividends paid during the Period of
Restriction described in Section 9, the Recipient will be treated as the owner
of the shares of Restricted Stock and shall have all of the rights of a
shareholder, including, but not limited to, the right to vote such shares.

 

3.                                      Restricted Stock Certificates.  The
stock certificate(s) representing the Restricted Stock shall be issued or held
in book entry form promptly following the acceptance of this Agreement.  If a
stock certificate is issued, it shall be delivered to the Secretary of the
Company or such other custodian as may be designated by the Company, to be held
until the end of the Period of Restriction or until the Restricted Stock is
forfeited.  The certificates representing

 

--------------------------------------------------------------------------------


 

shares of Restricted Stock granted pursuant to this Agreement shall bear a
legend in substantially the form set forth below:

 

The sale or other transfer of the shares of stock represented by this
certificate, whether voluntary, involuntary or by operation of law, is subject
to certain restrictions on transfer set forth in the SPX Corporation 2002 Stock
Compensation Plan, rules and administration adopted pursuant to such Plan, and a
Restricted Stock award agreement with an Award Date of             .  A copy of
the Plan, such rules and such Restricted Stock award agreement may be obtained
from the Secretary of SPX Corporation.

 

4.                                      Period of Restriction.  Subject to the
provisions of the Plan and this Agreement, unless vested or forfeited earlier as
described in Section 6, 7, or 8 of this Agreement, as applicable, each tranche
of Restricted Stock awarded hereunder shall become vested and freely
transferable if, as of any Measurement Date for such tranche, Total Shareholder
Return (defined below) for the Measurement Period associated with such
Measurement Date is greater than the S&P Return (defined below) for such
Measurement Period.  Such vesting shall occur upon certification by the Board of
Directors (or appropriate Board committee) that the applicable performance
criteria have been met. The following schedule sets forth the Measurement
Date(s) and associated Measurement Periods for each tranche.

 

Measurement Date

 

Measurement Period

 

 

 

Tranche 1:

 

 

 

 

 

Tranche 2:

 

 

 

 

 

Tranche 3:

 

 

 

“Total Shareholder Return” shall mean the percentage change in the Fair Market
Value of a share of Common Stock (using total shareholder return of the Common
Stock as reported by Interactive Data Corporation) during the applicable
Measurement Period.  “S&P Return” shall mean the percentage return of the S&P
500 Composite Index (using total shareholder return of the S&P 500 Composite
Index as reported by Interactive Data Corporation) during the applicable
Measurement Period.

 

--------------------------------------------------------------------------------


 

Any tranche which has not vested as of       shall be permanently forfeited. 
Upon vesting, all vested shares shall cease to be considered Restricted Stock,
subject to the terms and conditions of the Plan and this Agreement, and the
Recipient shall be entitled to have the legend removed from his or her Common
Stock certificate(s).  The vesting date for a share of Restricted Stock is      
, following the applicable Measurement Date.  The period prior to the vesting
date with respect to a share of Restricted Stock is referred to as the “Period
of Restriction.”

 

5.                                      Vesting upon Termination due to
Retirement, Disability or Death.

 

(a)                                  If, while the Restricted Stock is subject
to a Period of Restriction, the Recipient terminates employment with the Company
(or a Subsidiary of the Company if the Recipient is then in the employ of such
Subsidiary) by reason of  disability (as determined by the Company) or death,
then the portion of the Restricted Stock subject to a Period of Restriction
shall become fully vested as of the date of employment termination without
regard to the Period of Restriction set forth in Section 4 of this Agreement.

 

(b)                                  If, while the Restricted Stock is subject
to a period of Restriction, the Recipient terminates employment with the Company
(or a Subsidiary of the Company if the Recipient is then in the employ of such
Subsidiary) by reason of retirement, such Restricted Stock shall vest only if
(and at the time that) the specified performance goals are achieved and vesting
occurs for Recipients who remain actively employed.  A Recipient will be
eligible for “retirement” treatment for purposes of this Agreement if, at the
time of employment termination, he/she is age 55 or older, he/she has completed
five years of service with the Company or a Subsidiary (provided that the
Subsidiary has been directly or indirectly owned by the Company for at least
three years), and he/she voluntarily elects to retire.

 

The term “Subsidiary” is defined in the Plan and means a corporation with
respect to which the Company directly or indirectly owns 50% or more of the
voting power.

 

6.                                      Forfeiture upon Termination due to
Reason other than Retirement, Disability or Death.  If, prior to the end of the
applicable Measurement Period(s) for any unvested tranche,  the Recipient’s
employment with the Company (or a Subsidiary of the Company if the Recipient is
then in the employ of such Subsidiary) terminates for a reason other than the
Recipient’s retirement, disability or death, then the Recipient shall forfeit
any such unvested tranche on the date of such employment termination.

 

7.                                      Vesting upon Change of Control.  In the
event of a “Change of Control” of the Company as defined in this Section, the
Restricted Stock shall cease to be subject to the Period of Restriction set
forth in Section 4 of this Agreement.  A “Change of Control” shall be deemed to
have occurred if:

 

(a)                                  Any “Person” (as defined below), excluding
for this purpose (i) the Company or any Subsidiary of the Company, (ii) any
employee benefit plan of the Company or any Subsidiary of the Company, and
(iii) any entity organized, appointed or established for or pursuant to the
terms of any such plan that acquires beneficial

 

--------------------------------------------------------------------------------


 

ownership of common shares of the Company, is or becomes the “Beneficial Owner”
(as defined below) of twenty percent (20%) or more of the common shares of the
Company then outstanding; provided, however, that no Change of Control shall be
deemed to have occurred as the result of an acquisition of common shares of the
Company by the Company which, by reducing the number of shares outstanding,
increases the proportionate beneficial ownership interest of any Person to
twenty percent (20%) or more of the common shares of the Company then
outstanding, but any subsequent increase in the beneficial ownership interest of
such a Person in common shares of the Company shall be deemed a Change of
Control; and provided further that if the Board of Directors of the Company
determines in good faith that a Person who has become the Beneficial Owner of
common shares of the Company representing twenty percent (20%) or more of the
common shares of the Company then outstanding has inadvertently reached that
level of ownership interest, and if such Person divests as promptly as
practicable a sufficient number of shares of the Company so that the Person no
longer has a beneficial ownership interest in twenty percent (20%) or more of
the common shares of the Company then outstanding, then no Change of Control
shall be deemed to have occurred.  For purposes of this paragraph (a), the
following terms shall have the meanings set forth below:

 

I.                                        
(i)                                    “Person” shall mean any individual, firm,
limited liability company, corporation or other entity, and shall include any
successor (by merger or otherwise) of any such entity.

 

II.                                     (ii)                               
“Affiliate” and “Associate” shall have the respective meanings ascribed to such
terms in Rule 12b-2 of the General Rules and Regulations under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”).

 

III.                                 (iii)                            A Person
shall be deemed the “Beneficial Owner” of and shall be deemed to “beneficially
own” any securities:

 

IV.                                (A)                               which such
Person or any of such Person’s Affiliates or Associates beneficially owns,
directly or indirectly (determined as provided in Rule 13d-3 under the Exchange
Act);

 

V.                                    (B)                               which
such Person or any of such Person’s Affiliates or Associates has (1) the right
to acquire (whether such right is exercisable immediately or only after the
passage of time) pursuant to any agreement, arrangement or understanding (other
than customary agreements with and between underwriters and selling group
members with respect to a bona fide public offering of securities), or upon the
exercise of conversion rights, exchange rights, rights, warrants or options, or
otherwise; provided, however, that a Person shall not be deemed the Beneficial
Owner of, or to beneficially own, securities tendered pursuant to a tender or
exchange offer made by or on behalf of such Person or any of such Person’s
Affiliates or Associates until such tendered securities are accepted for
purchase or exchange; or (2) the right to vote pursuant to any

 

--------------------------------------------------------------------------------


 

agreement, arrangement or understanding; provided, however, that a Person shall
not be deemed the Beneficial Owner of, or to beneficially own, any security if
the agreement, arrangement or understanding to vote such security (a) arises
solely from a revocable proxy or consent given to such Person in response to a
public proxy or consent solicitation made pursuant to, and in accordance with,
the applicable rules and regulations promulgated under the Exchange Act and
(b) is not also then reportable on Schedule 13D under the Exchange Act (or any
comparable or successor report); or

 

VI.                                (C)                               which are
beneficially owned, directly or indirectly, by any other Person with which such
Person or any of such Person’s Affiliates or Associates has any agreement,
arrangement or understanding (other than customary agreements with and between
underwriters and selling group members with respect to a bona fide public
offering of securities) for the purpose of acquiring, holding, voting (except to
the extent contemplated by the proviso to subparagraph (a)(iii)(B)(2), above) or
disposing of any securities of the Company.

 

Notwithstanding anything in this “Beneficial Ownership” definition to the
contrary, the phrase “then outstanding,” when used with reference to a Person’s
beneficial ownership of securities of the Company, shall mean the number of such
securities then issued and outstanding together with the number of such
securities not then actually issued and outstanding which such Person would be
deemed to own beneficially hereunder.

 

(b)                                  During any period of two (2) consecutive
years (not including any period prior to the acceptance of this Agreement),
individuals who at the beginning of such two-year period constitute the Board of
Directors of the Company and any new director or directors (except for any
director designated by a person who has entered into an agreement with the
Company to effect a transaction described in paragraph (a), above, or paragraph
(c), below) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board; or

 

(c)                                  Approval by the shareholders of (or if such
approval is not required, the consummation of) (i) a plan of complete
liquidation of the Company, (ii) an agreement for the sale or disposition of the
Company or all or substantially all of the Company’s assets, (iii) a plan of
merger or consolidation of the Company with any other corporation, or (iv) a
similar transaction or series of transactions involving the Company (any
transaction described in parts (i) through (iv) of this paragraph (c) being
referred to as a “Business Combination”), in each case unless after such a
Business Combination the shareholders of the Company immediately prior to the
Business Combination continue to own at least eighty percent (80%) of the voting
securities of the new (or continued) entity

 

--------------------------------------------------------------------------------


 

immediately after such Business Combination, in substantially the same
proportion as their ownership of the Company immediately prior to such Business
Combination.

 

Notwithstanding any provision of this Agreement to the contrary, a “Change of
Control” shall not include any transaction described in paragraph (a) or (c),
above, where, in connection with such transaction, the Recipient and/or any
party acting in concert with the Recipient substantially increases his or its,
as the case may be, ownership interest in the Company or a successor to the
Company (other than through conversion of prior ownership interests in the
Company and/or through equity awards received entirely as compensation for past
or future personal services).

 

8.                                      Settlement Following Change of Control. 
Notwithstanding any provision of this Agreement to the contrary, in connection
with or after the occurrence of a Change of Control as defined in Section 7 of
this Agreement, the Company may, in its sole discretion, fulfill its obligation
with respect to all or any portion of the Restricted Stock that ceases to be
subject to a Period of Restriction in conjunction with the Change of Control by:

 

(a)                                  delivery of (i) the number of shares of
Common Stock that have ceased to be subject to a Period of Restriction or
(ii) such other ownership interest as such shares of Common Stock may be
converted into by virtue of the Change of Control transaction;

 

(b)                                  payment of cash in an amount equal to the
fair market value of the Common Stock at that time; or

 

(c)                                  delivery of any combination of shares of
Common Stock (or other converted ownership interest) and cash having an
aggregate fair market value equal to the fair market value of the Common Stock
at that time.

 

9.                                      Dividends Paid During Period of
Restriction.  If cash dividends are paid with respect to any shares of
Restricted Stock, such dividends shall be deposited in the Recipient’s name in
an escrow or similar account maintained by the Company for this purpose.  Such
dividends shall be subject to the same Period of Restriction as the shares of
Restricted Stock to which they relate.  The dividends shall be paid to the
Recipient in cash (subject to all applicable tax withholding), without
adjustment for interest, as soon as administratively practicable after the date
the related shares of Restricted Stock vest.  If the related shares of
Restricted Stock are forfeited, then any dividends related to such shares shall
also be forfeited on the same date.  If any dividends on Restricted Stock are
paid in shares of Common Stock, the dividend shares shall be subject to the same
restrictions as the shares of Restricted Stock with respect to which they were
paid, and shall vest or be forfeited in the same manner as the underlying
Restricted Stock.

 

10.                               Adjustment in Capitalization.  In the event of
any change in the Common Stock of the Company through stock dividends or stock
splits, a corporate split-off or split-up, or recapitalization, merger,
consolidation, exchange of shares, or a similar event, the number of shares of
Restricted Stock subject to this Agreement shall be equitably adjusted by the
Committee.

 

--------------------------------------------------------------------------------


 

11.                               Delivery of Stock Certificates.  Subject to
the requirements of Sections 12 and 13 below, as promptly as practicable after
shares of Restricted Stock cease to be subject to a Period of Restriction in
accordance with Section 4, 5, or 7 of this Agreement, the Company shall cause to
be issued and delivered to the Recipient, the Recipient’s legal representative,
or a brokerage account for the benefit of the Recipient, as the case may be,
certificates for the vested shares of Common Stock.

 

12.                               Tax Withholding.  Whenever a Period of
Restriction applicable to the Recipient’s rights to some or all of the
Restricted Stock lapses as provided in Section 4, 6, or 8 of this Agreement, the
Company or its agent shall notify the Recipient of the related amount of tax
that must be withheld under applicable tax laws. Regardless of any action the
Company, any Subsidiary of the Company, or the Recipient’s employer takes with
respect to any or all income tax, social security, payroll tax, payment on
account or other tax-related withholding (“Tax”) that the Recipient is required
to bear pursuant to all applicable laws, the Recipient hereby acknowledges and
agrees that the ultimate liability for all Tax is and remains the responsibility
of the Recipient.

 

Prior to receipt of any shares that correspond to Restricted Stock that vests in
accordance with this Agreement, the Recipient shall pay or make adequate
arrangements satisfactory to the Company and/or any Subsidiary of the Company to
satisfy all withholding and payment on account obligations of the Company and/or
any Subsidiary of the Company.  In this regard, the Recipient authorizes the
Company and/or any Subsidiary of the Company to withhold all applicable Tax
legally payable by the Recipient from the Recipient’s wages or other cash
compensation paid to the Recipient by the Company and/or any Subsidiary of the
Company or from the proceeds of the sale of shares.  Alternatively, or in
addition, the Company may sell or arrange for the sale of Common Stock that the
Recipient is due to acquire to satisfy the minimum withholding obligation for
Tax and/or withhold any Common Stock.  Finally, the Recipient agrees to pay the
Company or any Subsidiary of the Company any amount of any Tax that the Company
or any Subsidiary of the Company may be required to withhold as a result of the
Recipient’s participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to deliver Common Stock if the
Recipient fails to comply with its obligations in connection with the tax as
described in this section.

 

The Company advises the Recipient to consult his or her lawyer or accountant
with respect to the tax consequences for the Recipient under the Plan.

 

The Company and/or any Subsidiary of the Company: (a) make no representations or
undertakings regarding the tax treatment in connection with the Plan; and (b) do
not commit to structure the Plan to reduce or eliminate the Recipient’s
liability for Tax.

 

13.                               Securities Laws.  This award is a private
offer that may be accepted only by a Recipient who is an employee or director of
the Company or a Subsidiary of the Company and who satisfies the eligibility
requirements outlined in the Plan and the Committee’s administrative
procedures.  If a Registration Statement under the Securities Act of 1933, as
amended, is not in effect with respect to the shares of Common Stock to be
issued pursuant to this Agreement, the Recipient hereby represents that he or
she is acquiring the shares of Common Stock for investment and with no present
intention of selling or transferring them and that he or she will

 

--------------------------------------------------------------------------------


 

not sell or otherwise transfer the shares except in compliance with all
applicable securities laws and requirements of any stock exchange on which the
shares of Common Stock may then be listed.

 

14.                               No Employment or Compensation Rights. 
Participation in the Plan is permitted only on the basis that the Recipient
accepts all of the terms and conditions of the Plan and this Agreement, as well
as the administrative rules established by the Committee.  This Agreement shall
not confer upon the Recipient any right to continuation of employment by the
Company or its Subsidiaries, nor shall this Agreement interfere in any way with
the Company’s or its Subsidiaries’ right to terminate Recipient’s employment at
any time.  Neither the Plan nor this Agreement forms any part of any contract of
employment between the Company or any Subsidiary and the Recipient, and neither
the Plan nor this Agreement confers on the Recipient any legal or equitable
rights (other than those related to the Restricted Stock award) against the
Company or any Subsidiary or directly or indirectly gives rise to any cause of
action in law or in equity against the Company or any Subsidiary.

 

The Restricted Stock granted pursuant to this Agreement does not constitute part
of the Recipient’s wages or remuneration or count as pay or remuneration for
pension or other purposes.  If the Recipient terminates employment with the
Company or any Subsidiary, in no circumstances will the Recipient be entitled to
any compensation for any loss of any right or benefit or any prospective right
or benefit under the Plan or this Agreement that he or she might otherwise have
enjoyed had such employment continued, whether such compensation is claimed by
way of damages for wrongful dismissal, breach of contract or otherwise.

 

15.                               Plan Terms and Committee Authority.  This
Agreement and the rights of the Recipient hereunder are subject to all of the
terms and conditions of the Plan, as it may be amended from time to time, as
well as to such rules and regulations as the Committee (meaning the Compensation
Committee of the Board of Directors of the Company, as defined in the Plan) may
adopt for administration of the Plan.  It is expressly understood that the
Committee is authorized to administer, construe and make all determinations
necessary or appropriate for the administration of the Plan and this Agreement,
all of which shall be binding upon Recipient.  Any inconsistency between this
Agreement and the Plan shall be resolved in favor of the Plan.  The Recipient
hereby acknowledges receipt of a copy of the Plan and this Agreement.

 

16.                               Governing Law and Jurisdiction.  This
Agreement is governed by the substantive and procedural laws of the state of
Michigan.  The Recipient and the Company agree to submit to the exclusive
jurisdiction of, and venue in, the courts in Michigan in any dispute relating to
this Agreement.

 

--------------------------------------------------------------------------------
